DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner respectfully does not agree that the amendment distinguishes over the references.  Harrison teaches the added limitations as cited below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harrington et al., US 2014/0098986 in view of Han et al., US 2009/0317060.

1 and 15. Harrington teaches a method and system comprising:
a display device [figs. 1, 4, para. 17];
[Figs. 1, 2];
initiating, by one or more processors of a computing device, sequential playback of media content on a display device that is connected to the computing device, and after the sequential playback initiation, initiating, by the one or more processors, playback of a portion of the plurality of portions on the display device; [playback, Figs. 1-4, paras. 14, 15, 32; note sequential playback reads on the display of a sequence of frames, i.e. displaying video, and each frame can be considered a “portion” of the content; when the content begins, sequential playback of portions is started, then each frame is displayed, i.e. the display of that portion is initiated];
receiving, by the one or more processors, one or more images from a camera connected to the computing device, the camera having a field of view that includes one or more viewers viewing the display device [Figs. 2, 4; 750, Fig. 7; paras. 22, 31, 39];
performing an analysis, by the one or more processors, of at least one image of the one or more images [Figs. 1, paras. 17, 29, 31, 39];
determining, by the one or more processors and based on the analysis, that the at least one image includes a micro-expression being expressed by the one or more viewers [752, Figs. 3, 4, 7, paras. 17, 29, 31, 32, 39];
determining, by the one or more processors, a sentiment corresponding to the microexpression [754, Figs. 4, 7, paras. 17, 29, 31, 32, 39];
determining, by the one or more processors, a timestamp associated with the at least one image [time points associated with emotional state, Figs. 3, 4, 7, paras. 17, 26, 29, 31];
associating, by the one or more processors, the sentiment with the timestamp [Figs. 3, 4, 7, paras. 17, 26, 29, 31, 38, 39]; and
[remote computer 104, Figs. 1, 2, paras. 16, 18, 19, 22, 38, 39].
the server creating a sentiment map by identifying the portion based on the timestamp it receives and updating the sentiment map by mapping the sentiment it receives to the identified portion [remote computing device, rather than user device, can correlate emotional states with identified points in time (portions) of the content, i.e. create and update the sentiment map, paras. 18, 19, 29, 38, 39].
Harrington is silent on receiving (e.g. displaying or viewing a display of) images of viewers while a portion is played back, and (with respect to claim 15 in particular) sending the identity of the portion.  Han teaches a viewer-reaction system wherein on or more images of viewer reactions are received (e.g. by a display device, or by a user via a display) as a content portion is played back on the display [content and reactions shown together on display, Fig. 5, paras. 59-61];
associating a sentiment with a portion of a plurality of portions, [Fig. 4, paras. 53-61], and sending the identity of the portion and the sentiment [portions are identified using color, along with Figs. 4, 5, paras. 53-61].
 Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to combine the references, showing the reactions so the user can adjust their viewing accordingly [see Harrington, para. 57], and to enrich the viewing experience by simulating group viewing.  Identifying particular portions has the advantage of showing the user how long the parts are and where they are located in the overall program.
The above references are silent on the time stamp being based on initiation of playback.  Official notice is taken that before the effective filing date of the claimed invention, it was conventional and well-known in the art to base time stamps on the start of playback of video content, whether it starts from the beginning or somewhere within the content.  It would have been obvious at that time to define [see explanation above regarding construction of sequential playback], in order to provide a logical reference point to synchronize the content and the emotion data.  Harrington suggests as much [the time data is “of the content,” paras. 5, 14, 26, 29, 34, 38, 39; “video content may be analyzed to identify… a point in time that the mannerism occurred”—i.e. the time stamp is derived from the content, not an external clock, para. 31; frame information includes time index, i.e. the time is tied to the content, para. 33].

5 and 6. Harrington teaches the method of claim 1, wherein the sentiment map includes distinct sentiments mapped to one or respective portions of the plurality of portions [distinct sentiments, e.g. anger, happiness, etc., paras. 32, 37; also see Figs. 3, 4, 7, paras. 17, 26, 29, 31, 38, 39].

7 and 20. Harrington teaches the method of claim 1, wherein the sentiment comprises one of: a neutral sentiment, a surprise sentiment, a fear sentiment, a disgust sentiment, an angry sentiment, a happy sentiment, a sad sentiment, or a contempt sentiment [paras. 32, 37, claim 2].


8. Harrington teaches a method and system comprising:
a display device [figs. 1, 4, para. 17];
one or more processors; and one or more non-transitory computer-readable storage media to store instructions [Figs. 1, 2]; 
initiating, by one or more processors of a computing device, sequential playback of media content on a display device that is connected to the computing device, and after the sequential playback initiation, initiating playback of a portion of the plurality of portions on the display device [playback, Figs. 1-4, paras. 14, 15, 32; note sequential playback reads on the display of a sequence of frames, i.e. displaying video, and each frame can be considered a “portion” of the content; when the content begins, sequential playback of portions is started, then each frame is displayed, i.e. the display of that portion is initiated];
receiving, by the one or more processors, one or more images from a camera connected to the computing device, the camera having a field of view that includes one or more viewers viewing the display device [Figs. 2, 4; 750, Fig. 7; paras. 22, 31, 39];
performing an analysis, by the one or more processors, of at least one image of the one or more images [Figs. 1, paras. 17, 29, 31, 39];
determining, by the one or more processors and based on the analysis, that the at least one image includes a micro-expression being expressed by the one or more viewers [752, Figs. 3, 4, 7, paras. 17, 29, 31, 32, 39];
determining, by the one or more processors, a sentiment corresponding to the microexpression [754, Figs. 4, 7, paras. 17, 29, 31, 32, 39];
determining, by the one or more processors, a timestamp associated with the at least one image, [time points associated with emotional state, Figs. 3, 4, 7, paras. 17, 26, 29, 31];
mapping, by the one or more processors, the sentiment with the timestamp in a sentiment map in memory of the computing device [mapping reads on correlating emotional states to time points, Figs. 3, 4, 7, paras. 17, 26, 29, 31, 38, 39; memory, paras. 21, 23]; and
sending, by the one or more processors, the sentiment and the timestamp to a server [remote computer 104, Figs. 1, 2, paras. 16, 18, 19, 22, 38, 39].
Harrington is silent on receiving (e.g. displaying or viewing a display of) images of viewers while a portion is played back, and (with respect to claim 15 in particular) sending the identity of the portion.  Han teaches a viewer-reaction system wherein on or more images of viewer reactions are received (e.g. [content and reactions shown together on display, Fig. 5, paras. 59-61];
associating a sentiment with a portion of a plurality of portions, [Fig. 4, paras. 53-61], and sending the identity of the portion and the sentiment [portions are identified using color, along with Figs. 4, 5, paras. 53-61].
 Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to combine the references, showing the reactions so the user can adjust their viewing accordingly [see Harrington, para. 57], and to enrich the viewing experience by simulating group viewing.  Identifying particular portions has the advantage of showing the user how long the parts are and where they are located in the overall program.
The above references are silent on the time stamp being based on initiation of playback.  Official notice is taken that before the effective filing date of the claimed invention, it was conventional and well-known in the art to base time stamps on the start of playback of video content, whether it starts from the beginning or somewhere within the content.  It would have been obvious at that time to determine the time points in Harrington based on a time when the sequential playback was initiated in order to provide a logical reference point to synchronize the content and the emotion data.  Harrington suggests as much [the time data is “of the content,” paras. 5, 14, 26, 29, 34, 38, 39; “video content may be analyzed to identify… a point in time that the mannerism occurred”—i.e. the time stamp is derived from the content, not an external clock, para. 31; frame information includes time index, i.e. the time is tied to the content, para. 33].


Claim 2-4, 9-12, 14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Harrington and Han as cited above in view of Shoemake et al., US 2015/0070516.

2 and 9 and 16. Harrington is silent on skipping playback based on sentiment.  Shoemake teaches a method of claim 1, further comprising: determining that the sentiment comprises a pre-specified sentiment [340, Fig. 3A, paras. 103, 159, 173, 174, 216, 220, 248; also see Harrington, paras. 32, 37]; automatically skipping playback of a remainder of the portion that is being played back on the display device [235, Fig. 2B; 345, Fig. 3A, Fig. 4; paras. 103, 173, 174, 179, 207]; and
automatically initiating playback of another portion of the plurality of portions, wherein the other portion is linked with another sentiment that is different from the sentiment [user sentiment/preferences are based on adversity to certain types of content, are applied/linked to the content. For example, resuming the playing of the original content after playing a non-averse-sentiment replacement portion meets playing a content portion with a different sentiment, paras. 31, 53, 134; 240, Fig. 2B; 350, Fig. 3A; paras. 103, 127, 130, 131, 133, 139, 159].
It would have been obvious before the effective filing date of the claimed invention to combine the references, incorporating Harrington’s skipping function to prevent users from seeing objectionable content, for example when children are present.  This enables the scene to be skipped without user intervention, which may come too late.  When the content reverts to an acceptable level (different sentiment), it can be resumed so as not to interrupt the overall program.

3 and 10 and 17.  Shoemake teaches The method of claim 2, wherein: the portion comprises a particular chapter of a movie; and the next portion comprises a next chapter of the movie [chapter can be reasonably construed to mean scenes, or even sections generally; Shoemake skips over sections/scenes, paras. 159, 174, 179, 207].

[scene skipping, paras. 159, 174, 179, 207].

12. Harrington teaches The method of claim 1, wherein the sentiment comprises one of: a neutral sentiment, a surprise sentiment, a fear sentiment, a disgust sentiment, an angry sentiment, a happy sentiment t, a sad sentiment, or a contempt sentiment [paras. 32, 37, claim 2].

14.  Shoemake teaches wherein: the computing device comprises one of a set-top box device or a media streaming device [paras. 58, 81, 85, Figs. 5-7].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015.  The examiner can normally be reached on M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/TIMOTHY R NEWLIN/Examiner, Art Unit 2424